Case 1:09-cr-00213-DC Document 216 Filed 02/06/20 Page 1 of 1

Case 1:09-cr-00213-DC Document 215 Filed 02/06/20 Page 1 of 1
U.S. Department of Justice

sie
et United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

February 6, 2020

BY ECF

The Honorable Denny Chin

United States Circuit Judge

United States Court of Appeals for the Second Circuit
40 Foley Square

New York, New York 10007

Re: United States v. Bernard L. Madoff, 09 Cr. 213 (DC)

Dear Judge Chin:

The Government writes in connection with the motion of Bernard L. Madoff, the defendant
in the above-captioned case, for a sentence reduction pursuant to 18 U.S.C. § 3582, as amended
by the First Step Act. The Government proposes to respond to the motion by March 4, 2020, with
any reply by Madoff due by March 11, 2020. Counsel for Madoff agrees with the proposed
schedule.

Additionally, the Government proposes to provide notice to Madoff’s victims of his motion
in the form of the attached Exhibit A, to be posted on the website of the U.S. Attorney’s Office
and distributed to Madoff’s victims through coordination with the Special Master to the
Department of Justice’s Madoff Victim Fund. If it is amenable to the Court, the Government
proposes that February 28, 2020 be established as a deadline by which comments from victims
should be received by the U.S, Attorney’s Office. The Government will produce any comments it
receives from victims to the Court and counsel for the defendant on a rolling basis.

This proposed sebedLe

 

f es Respectfully submitted,
Aud. € te at tached jos ° "
Notice «~@ A pPReYEP : Geoffrey S. Berman
of shell United States Attorney
“Tne, Goren ten | pte
be rRoOace te By: /s/
¥i , vicam $s Drew Skinner
4 Assistant United States Attorney

at for CW above - Southern District of New York
= CRIECED (212) 637-1587

Attachment: Exhibit A
ct: Brandon Sample, Esq. (counsel for Madoff)

a

eA sie's Galt .. : ‘
Sreteng for demyra tra
